Exhibit 10.4

SECURITIES ACCOUNT CONTROL AGREEMENT

(Wells Fargo Securities, LLC Custody)

(Trading Prohibited)

THIS SECURITIES ACCOUNT CONTROL AGREEMENT (this “Agreement”) is entered into as
of April 1, 2014, by and among Cancer Genetics, Inc. (“Customer”), WELLS FARGO
SECURITIES, LLC (“Intermediary”), and Wells Fargo Bank, National Association
(“Secured Party”).

RECITALS

A. Customer maintains that certain Account no. 1BA32042, and may now or
hereafter maintain sub-accounts thereunder or consolidated therewith (the
“Securities Account”) with Intermediary pursuant to an agreement between
Intermediary and Customer dated as of 03/21/14, (the “Client Agreement”), and
Customer has granted to Secured Party a security interest in the Securities
Account and all financial assets and other property now or at any time hereafter
held in the Securities Account.

B. Secured Party, Customer and Intermediary have agreed to enter into this
Agreement to perfect Secured Party’s security interests in the Collateral, as
defined below.

NOW, THEREFORE, in consideration of their mutual covenants and promises, the
parties agree as follows:

1. DEFINITIONS. As used herein:

(a) the term “Collateral” shall mean: (i) the Securities Account; (ii) all
financial assets credited to the Securities Account; (iii) all security
entitlements with respect to the financial assets credited to the Securities
Account; (iv) any and all other investment property or assets maintained or
recorded in the Securities Account; and (v) all replacements or substitutions
for, and proceeds of the sale or other disposition of, any of the foregoing,
including without limitation, cash proceeds; and (vi) Minnesota shall be its
jurisdiction; and

(b) the terms “investment property,” “entitlement order,” “financial asset” and
“security entitlement” shall have the respective meanings set forth in the New
York Uniform Commercial Code. The parties hereby expressly agree that all
property, including without limitation, cash, certificates of deposit and mutual
funds, at any time held in the Securities Account is to be treated as a
“financial asset.”

2. AGREEMENT FOR CONTROL. Intermediary is authorized by Customer and agrees to
comply with all entitlement orders originated by Secured Party with respect to
the Securities Account, and all other requests or instructions from Secured
Party regarding disposition and/or delivery of the Collateral, without further
consent or direction from Customer or any other party.

3. CUSTOMER’S RIGHTS WITH RESPECT TO THE COLLATERAL.

(a) Until Intermediary is notified otherwise by Secured Party, Intermediary may
distribute to Customer or any other party in accordance with Customer’s
directions only that portion of the Collateral which consists of interest and/or
cash dividends earned on financial assets maintained in the Securities Account.



--------------------------------------------------------------------------------

SECURITIES ACCOUNT CONTROL AGREEMENT

(Wells Fargo Securities, LLC Custody)

(Trading Prohibited)

 

(b) Without Secured Party’s prior written consent, except to the extent
permitted by the preceding paragraph: (i) neither Customer nor any party
authorized by Customer to act with respect to the Securities Account may give
trading instructions to Intermediary with respect to the Collateral in the
Securities Account; (ii) neither Customer nor any party other than Secured Party
may withdraw any Collateral from the Securities Account; and (iii) Intermediary
will not comply with any entitlement order or request to withdraw any Collateral
from the Securities Account given by any party other than Secured Party.

(c) Upon receipt of either written or oral notice from Secured Party,
Intermediary shall not make any further distributions of any Collateral to any
party other than Secured Party.

4. CUSTOMER’S DUTIES AND RISKS WITH RESPECT TO THE COLLATERAL.

(a) Notwithstanding any investment policy statements, investment objectives or
other applicable investment guidelines and management responsibilities that may
be set forth in any agreement between Customer and Intermediary or Secured
Party, neither Intermediary nor Secured Party shall have any duty or obligation
whatsoever to monitor asset quality, asset allocation, diversity, composition,
value, returns, restrictions or other characteristics of the Collateral to
ensure Customer’s compliance with any value requirements or other obligations
set forth in the Security Agreement. Customer remains solely responsible for
satisfying any and all value requirements that may pertain to the Collateral at
such time and in such manner as may be required. Customer recognizes some
Collateral may contribute more effectively to Customer’s value requirements than
other Collateral and that some Collateral may be ineligible for purposes of
satisfying any such value requirements.

(b) Customer remains solely responsible for notifying Intermediary of any change
of circumstance impacting Customer’s investment objectives, and in the event of
such changes in circumstances, Customer shall affirmatively request that
Intermediary change Customer’s investing guidelines, policy statements and
investment objectives to reflect Customer’s current investment objectives.

(c) Customer agrees that (i) the investment value of the Collateral is not
guaranteed and the Collateral may lose investment value, (ii) Customer alone is
responsible for all market risk to the Collateral, (iii) neither Intermediary
nor Secured Party have guaranteed the investment value of the Securities Account
shall at any time hereafter, equal or exceed Customer’s value requirement, and
(iv) fluctuations in investment value of the Collateral may result in a Customer
need to suddenly and promptly take action to maintain value requirements binding
upon Customer.

5. INTERMEDIARY’S REPRESENTATIONS AND WARRANTIES. Intermediary represents and
warrants to Secured Party that:

(a) The Securities Account is maintained with Intermediary solely in Customer’s
name.

(b) Intermediary has no knowledge of any claim to, security interest in or lien
upon any of the Collateral, except: (i) the security interests in favor of
Secured Party; and (ii) Intermediary’s liens securing fees and charges, or
payment for open trade commitments, as described in the last paragraph of this
Section.



--------------------------------------------------------------------------------

SECURITIES ACCOUNT CONTROL AGREEMENT

(Wells Fargo Securities, LLC Custody)

(Trading Prohibited)

 

(c) Any claim to, security interest in or lien upon any of the Collateral which
Intermediary now has or at any time hereafter acquires shall be junior and
subordinate to the security interests of Secured Party in the Collateral, except
for Intermediary’s liens securing: (i) fees and charges owed by Customer with
respect to the operation of the Securities Account; and (ii) payment owed to
Intermediary for open trade commitments for purchases in and for the Securities
Account.

6. AGREEMENTS OF INTERMEDIARY AND CUSTOMER. Intermediary and Customer agree
that:

(a) Intermediary shall flag its books, records and systems to reflect Secured
Party’s security interests in the Collateral, and shall provide notice thereof
to any party making inquiry as to Customer’s accounts with Intermediary to whom
or which Intermediary is legally required or permitted to provide information.

(b) Intermediary shall send copies of all statements relating to the Securities
Account simultaneously to Customer and Secured Party.

(c) Intermediary shall promptly notify Secured Party if any other party asserts
any claim to, security interest in or lien upon any of the Collateral, and
Intermediary shall not enter into any control, custodial or other similar
agreement with any other party that would create or acknowledge the existence of
any such other claim, security interest or lien.

(d) Without Secured Party’s prior written consent, Intermediary and Customer
shall not amend or modify the Client Agreement, other than: (i) amendments to
reflect ordinary and reasonable changes in Intermediary’s fees and charges for
handling the Securities Account; and (ii) operational changes initiated by
Intermediary as long as they do not alter any of Secured Party’s rights
hereunder.

(e) Neither Intermediaries nor Customer shall terminate this Agreement or the
Client Agreement without giving thirty (30) days’ prior written notice to
Secured Party.

7. RESPONSIBILITY OF INTERMEDIARY. Intermediary shall have no responsibility or
liability to Secured Party except for accepting trading instructions or
permitting a withdrawal in violation of Section 3(b). Intermediary shall have no
responsibility or liability to Customer for complying with a notice pursuant to
Section 3(c) or complying with entitlement orders received from Secured Party.
Intermediary shall comply with entitlement orders received from Secured Party
without any duty to investigate or determine their validity. This Agreement does
not impose or create any obligation or duty of Intermediary other than those
expressly set forth herein.

8. INDEMNIFICATION. Customer agrees to indemnify and hold harmless Intermediary,
its officers, directors, employees and agents, against claims, liabilities or
expenses (including reasonable attorneys’ fees) arising out of Intermediary’s
compliance with any instructions from Customer or Secured Party with respect to
the Collateral, except



--------------------------------------------------------------------------------

SECURITIES ACCOUNT CONTROL AGREEMENT

(Wells Fargo Securities, LLC Custody)

(Trading Prohibited)

 

if such claims, liabilities or expenses are caused by Intermediary’s gross
negligence or willful misconduct. Secured Party agrees to indemnify and hold
harmless Intermediary, its officers, directors, employees and agents, against
claims, liabilities or expenses (including reasonable attorneys’ fees) arising
out of Intermediary’s compliance with any instructions from Secured Party with
respect to the Collateral, except if such claims, liabilities or expenses are
caused by Intermediary’s gross negligence or willful misconduct. Intermediary
will not be liable to Customer or Secured Party for any claims, liabilities, or
expenses arising out of or relating to its performance under this Agreement
other than those that result directly from its acts or omissions constituting
gross negligence or willful misconduct, and in no event will Intermediary be
liable for any punitive, special, indirect, or consequential damages, including
without limitation, lost profits.

9. MISCELLANEOUS.

(a) This Agreement shall not create any obligation or duty of Intermediary
except as expressly set forth herein.

(b) As to the matters specifically the subject of this Agreement, in the event
of any conflict between this Agreement and the Client Agreement or any other
agreement between Intermediary and Customer, the terms of this Agreement shall
control.

(c) All notices, requests and demands which any party is required or may desire
to give to any other party under any provision of this Agreement must be in
writing (unless otherwise specifically provided) and delivered to each party at
the address or facsimile number set forth below its signature, or to such other
address or facsimile number as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (i) if sent by hand delivery, upon delivery; (ii) if sent by
facsimile, upon receipt; and (iii) if sent by mail, upon the earlier of the date
of receipt or three (3) days after deposit in the U.S. mail, first class and
postage prepaid.

(d) This Agreement shall be binding upon and inure to the benefit of the heirs,
executors, administrators, legal representatives, successors and assigns of the
parties; provided however, that Intermediary may not assign its obligations
hereunder without Secured Party’s prior written consent.

This Agreement may be amended or modified only in writing signed by all parties
hereto.

(e) This Agreement shall terminate upon: (i) Intermediary’s receipt of written
notice from Secured Party expressly stating that Secured Party no longer claims
any security interest in the Collateral; or (ii) termination of the Agreement or
Client Agreement pursuant to the terms hereof and Intermediary’s delivery of all
Collateral to Secured Party or its designee in accordance with Secured Party’s
written instructions.

(f) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York.



--------------------------------------------------------------------------------

SECURITIES ACCOUNT CONTROL AGREEMENT

(Wells Fargo Securities, LLC Custody)

(Trading Prohibited)

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

CUSTOMER:

Cancer Genetics, Inc.

By: /s/ Edward J. Sitar            

Name: Edward J. Sitar

Title: CFO

Address:

201 State Rt 17 Fl 2

Rutherford, NJ 07070-2597

FAX No:

SECURED PARTY:

Wells Fargo Bank, National Association

By: /s/ Rebecca Gibson            

Name: Rebecca Gibson

Title: Vice President

Address:

MAC N8200-026

666 Walnut Street, 2nd Floor

Des Moines, Iowa 50309

FAX No: 515/471-4168

PHONE: 515/245-8463

INTERMEDIARY:

WELLS FARGO SECURITIES, LLC

By: /s/ Kim Bremseth            

Name: Kim Bremseth

Title: Operations Officer

Address:

608 Second Avenue South

10th Floor, MAC N9303-102

Minneapolis, MN 55402

FAX No: 855/838-5722

Please send the original agreement to the Pledge Desk at MAC #N9303-102.

Wells Fargo Securities is the trade name for the capital markets and investment
banking services of Wells Fargo & Company and its subsidiaries, including but
not limited to Wells Fargo Securities, LLC, a member of NYSE, FINRA, NFA and
SIPC, Wells Fargo Institutional Securities, LLC, a member of FINRA and SIPC,
Wells Fargo Prime Services, LLC, a member of FINRA, NFA and SIPC, and Wells
Fargo Bank, N.A. Wells Fargo Securities, LLC carries and provides clearing
services for Wells Fargo Institutional Securities, LLC customer accounts. Wells
Fargo Securities, LLC, Wells Fargo Institutional Securities, LLC, and Wells
Fargo Prime Services, LLC are distinct entities from affiliated banks and
thrifts.